Citation Nr: 1403426	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to September 1976 and from July 1978 to June 1994.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's previously established 10 percent rating for hypertension was continued therein.  He appealed this determination.

In December 2011, the Board remanded this matter for additional development.  Such development has been substantially completed.  Adjudication thus may proceed if otherwise in order.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  No problems with adjudication are found.  Pertinent evidence in the form of VA treatment records dated after the last adjudication by the RO via an August 2012 supplemental statement of the case (SSOC) is available.  However, the Board may consider it in the first instance because the Veteran essentially waived the right to have the RO do so in a statement dated later that month.  38 C.F.R. § 20.1304(c).  He indeed conveyed his desire for an expedient decision.  The following determination is made based on review of the Veteran's paper and electronic claims files.


FINDING OF FACT

The Veteran's diastolic pressure is not predominantly 110 or more, and his systolic pressure is not predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific notice about substantiating the claim is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned also should be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  A letter dated in May 2007 informed the Veteran and his representative of the criteria for establishing an increased rating,  the evidence required in this regard, his and VA's respective duties for obtaining evidence, as well as how ratings and effective dates are assigned.  In a July 2008 letter, information regarding the assignment of a rating and effective date was repeated to the Veteran and his representative.  This letter even set forth the criteria for establishing a higher rating specifically for hypertension.  The claim was then readjudicated, most recently in August 2012.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA treatment records regarding the Veteran have been procured, the most recent in compliance with the Board's previous remand.  No private treatment records have been procured because none have been identified.  This is despite the Veteran being afforded opportunities to do so.  Pursuant to the Board's remand, the Veteran underwent a VA medical examination in February 2012.  The examiner noted review of the claims file without specifying which claims file.  To the extent any was not reviewed, it is of no great import.  The examiner otherwise was aware of the Veteran's medical history because he recounted such.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran also was interviewed about his current state and assessed.  While this assessment did not include blood pressure readings in the sitting, standing, and reclining positions as requested by the Board, the examiner explained that doing so is not appropriate for hypertension and has not been standard practice for decades.  These actions have provided sufficient detail so that the determination made herein is fully informed.  As such, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Satisfaction of these duties means that adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Doing so is fair to him because VA has notified him regarding this matter and has assisted in obtaining evidence with respect to it.

II.  Increased Rating

A.  Schedular

Disability ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If two ratings are applicable to a particular portion of this period, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  An individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control must receive a minimum 10 percent disability rating.  When diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, a 20 percent rating is assigned.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is reserved for when diastolic pressure predominantly 130 or more.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

In light of the evidence, the Board finds that an increased rating for the Veteran's hypertension is not warranted.  The criteria for even the next highest rating of 20 percent have not been met.  There is no indication that the Veteran's systolic pressure ever has been, much less predominantly is, 200 or more.  He has not reported a single home systolic pressure reading that high.  The highest such reading documented in VA treatment records or upon VA medical examination, whether the February 2012 VA medical examination or a VA medical examination for a disability not relevant here, is in the 160's.  There also is no indication that the Veteran's diastolic pressure predominantly is 110 or more.  A March 2009 VA treatment record shows that he reported some home diastolic pressure readings in the 110's.  However, he otherwise has reported lower home diastolic pressure readings.  The aforementioned VA treatment record contains his report of other home readings in the 90's and 100's.  The rest of the VA treatment records further contain his report of home readings ranging between 60 and 95.  All but one of the numerous diastolic pressure readings reflected in VA treatment records are lower than 110, with a high of 108 in January 2012.  The exception is a reading of 119 taken in February 2009.  VA medical examinations for a disability not relevant here include readings with a high of 98.  Readings of 112, 113, and 101 were obtained at the February 2012 VA medical examination.  The readings at this examination therefore predominantly were 110 or more.  However, the examiner indicated that such had not otherwise been recorded.  The early 2012 high diastolic pressure readings, in sum, represent an isolated anomaly.  The same is true of the high reading from February 2009.  Lower readings from the VA medical examinations for a disability not relevant here postdate this first time and predate the second time.  Those from VA medical examinations predate and postdate each of these times.

Acknowledgement is given to the Veteran's November 2008 report that his physician changed his blood pressure medication because his diastolic pressure was around 118.  He is competent to make this report because his blood pressure reading and any alteration in his medication regimen would be within his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Yet, he is not credible to make this report.  Competent lay evidence may be discounted due to interest, self-interest, bias, inconsistency, inconsistency with other evidence, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Here, most of these factors are not significant.  Yet, that the other evidence is inconsistent with the Veteran's report is very significant.  VA treatment records reveal that he receives his blood pressure medication from VA.  None of these records, particularly those dated in or just before November 2008, reflect any diastolic pressure reading of around 118.  Some kind of notation in this regard would be expected if such a high reading had been obtained.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This is particularly true if it formed the basis for a change in medication.  Even if the Veteran was credible and a reading or readings around 118 had been made, the above finding that an increased rating is not warranted stands.  His diastolic pressure still predominantly would be below 110, as shown by several readings, notwithstanding one or more readings around 118 and the other aforementioned few readings to the contrary.

Finally, the Board is sympathetic to the Veteran's argument that he merits an increased rating because his blood pressure medication has been increased.  This argument unfortunately is unavailing.  The Board is constrained to follow the law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  This means that only the applicable rating criteria, as they are informed by applicable statutes and regulations, are for consideration here.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  These criteria do not permit medication alterations to be taken into account when determining the most appropriate rating for hypertension.  The application of reasonable doubt and the assignment of a staged rating, however, have been taken into account in making each finding leading to the determination that an increased rating for hypertension is not warranted.  Yet the preponderance of the evidence is against the assignment of a rating higher than 10 percent for any portion of the period on appeal.  There is no reasonable doubt to resolve in the Veteran's favor.  A staged rating is not warranted.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule (a scheduler rating), one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative specifically has argued for an extraschedular rating.  The Board finds that his hypertension picture is not unusual or exceptional because the applicable schedular rating criteria set forth above reasonably describe it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of systolic or diastolic pressure.  As such, the criteria specifically account for the Veteran's symptoms of systolic pressure less than 200 and diastolic pressure predominantly less than 110.  He asserted in his claim that the effect of his symptoms included shortness of breath and lack of stamina.  These effects are not accounted for by the schedular rating criteria.  However, it has not been established that they are attributable to hypertension.  Lay evidence like that from the Veteran sometimes is sufficient in this regard.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, only those with medical expertise are competent where nexus is a medical determination.  Jones v. West, 12 Vet. App. 460 (1999).  Such is the case here given the complexities involved.  They include the interplay of various body systems and the number of potential causes for the effects reported.  In the medical evidence, there is no indication that the Veteran's shortness of breath or lack of stamina is due to his hypertension.  The July 2007 rating decision informed him of this determination, attributing these effects to asthma and seasonal allergies instead.  It further was noted therein that he could file a service connection claim for either if he so desired.

Referral for consideration of the assignment of an extraschedular rating is not warranted in light of the above finding.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran ever, much less frequently, has been hospitalized due to his hypertension.  There also is no indication of his hypertension interfering, much less markedly interfering, with his employment.  Neither he nor his representative has made such an assertion.  The examiner who conducted the February 2012 VA medical examination opined that the Veteran's hypertension does not impact his ability to work.  It indeed is difficult to imagine that it would necessitate him taking much time off.  The only potential in this regard appears to be for medical appointments, as there is no indication that the medication the Veteran takes cannot be taken while working or during breaks in the workday.  At no point has any reference been made, whether in his lay evidence or in the medical evidence, to side effects of his medication.  In sum, it is reiterated that any interference with employment the Veteran experiences is encompassed by the assigned schedular rating.  38 U.S.C.A. § 1155.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the disability at issue must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, neither the Veteran nor his representative has contended that the Veteran's his hypertension is so severe that he is unable to either secure or maintain work.  Indeed, it cannot be so severe as to preclude employment given the aforementioned medical opinion that it does not cause even marked interference with employment.  Consideration of a TDIU is not warranted.


ORDER

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


